
	

113 HR 923 IH: Say No to Drug Ads Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 923
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny any
		  deduction for direct-to-consumer advertisements of prescription
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Say No to Drug Ads
			 Act.
		2.Disallowance of
			 deduction for direct-to-consumer advertisement of prescription drugs
			(a)General
			 rulePart IX of subchapter B of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to items not deductible) is amended by adding at the end
			 the following new section:
				
					280I.Direct-to-consumer
				advertisement of prescription drugsNo deduction shall be allowed under this
				chapter for any amount paid or incurred for a direct-to-consumer advertisement
				of a prescription
				drug.
					.
			(b)Clerical
			 amendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of such Code is amended by adding at the end thereof the following
			 new item:
				
					
						Sec. 280I. Direct-to-consumer advertisement of prescription
				drugs.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2013.
			
